FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       February 16, 2018
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
SHEILA L. ARMOUR,

      Plaintiff - Appellant,

v.                                                         No. 17-3203
                                              (D.C. No. 2:17-CV-02227-DDC-GLR)
UNIVERSAL PROTECTION SERVICES,                              (D. Kan.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, HARTZ, and McHUGH, Circuit Judges.
                  _________________________________

      The district court dismissed Sheila L. Armour’s pro se complaint asserting

employment-discrimination claims for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

      Ms. Armour filed a complaint against her former employer, Universal

Protection Services (Universal), purportedly under Title VII, 42 U.S.C. §§ 2000e-2,

2000e-3. She alleged that she suffered a work injury, which she reported to her

supervisor. Although her supervisor indicated he would submit an incident report,

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Ms. Armour never received a response from Human Resources. She also claimed

that Universal “switched companies” without acknowledging or compensating her for

her injury. R. at 7. Ms. Armour referenced race discrimination and retaliation only

by checking boxes in a form employment-discrimination complaint. Under “Nature

of the Case,” she checked a box stating that the conduct she complained of involved

“retaliation”; she checked another box indicating her belief that she had been

discriminated against based on her “race,” which she identified as African American.

R. at 6. Ms. Armour sought damages for her workplace injury and her resulting

inability to work.

      A magistrate judge screened Ms. Armour’s complaint pursuant to

§ 1915(e)(2)(B)(ii) and issued a report and recommendation (R&R) that it be

dismissed for failure to state a claim. The magistrate judge concluded that her vague

and conclusory references to conduct motivated by her race were insufficient to state

a claim under Title VII.

      Ms. Armour filed objections to the R&R, which she claimed was “biased.”

R. at 43. She asserted that her complaint did state a claim that Universal had

electrocuted her with a metal device and that exhibits to her complaint showed the

extent of her injury. Regarding her allegation of race discrimination, Ms. Armour

noted that Universal failed to offer her medical attention, relief from using the metal

device, or workers’ compensation. She emphasized that she was ignored after two

attempts to inform her supervisor of her injury. Ms. Armour stated further, without

elaboration, that she “made the accusation of discrimination because of her race

                                           2
because of the other issues that [were] imposed on her during her employment that

[were] constantly being discussed with her [supervisor].” Id. She also claimed that

“the act of switching companies before her claim of work injury was resolved was an

act of retaliation.” Id.

       In light of Ms. Armour’s objections, the district court reviewed the R&R

de novo. It agreed with the magistrate judge that her complaint failed to state a claim

for relief. The court held that her objections simply reiterated the allegations in her

complaint, which claimed only that Universal failed to respond to her workplace

injury. The district court therefore adopted the R&R and dismissed Ms. Armour’s

action. She filed a timely motion for reconsideration, which the district court

construed as filed under Rule 60(b)(6) and denied. Ms. Armour then filed a timely

notice of appeal.

       We review de novo the dismissal of a complaint under § 1915(e)(2)(B)(ii) for

failure to state a claim, applying the same standard of review applicable to dismissals

under Fed. R. Civ. P. 12(b)(6). Kay v. Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007).1

In our analysis, we “accept the allegations of the complaint as true and construe those

allegations, and any reasonable inferences that might be drawn from them, in the

light most favorable to the plaintiff.” Id. (internal quotation marks omitted). To

avoid dismissal, “a complaint must contain enough allegations of fact, taken as true,


       1
         Although we ordinarily review the district court’s denial of a motion to
reconsider for an abuse of discretion, see Walters v. Wal-Mart Stores, Inc., 703 F.3d
1167, 1172 (10th Cir. 2013), Ms. Armour does not raise any contention in her appeal
brief regarding the district court’s basis for denying her Rule 60(b)(6) motion.
                                            3
to state a claim to relief that is plausible on its face.” Khalik v. United Air Lines,

671 F.3d 1188, 1190 (10th Cir. 2012) (internal quotation marks omitted).

Importantly, we “disregard conclusory statements and look only to whether the

remaining, factual allegations plausibly suggest the defendant is liable.” Id. at 1191.

Because Ms. Armour proceeds pro se, we liberally construe her complaint, but we do

not assume the role of her advocate. See Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir. 1991).

       Ms. Armour purported to bring claims pursuant to Title VII, which makes it

unlawful “to discriminate against any individual with respect to [her] compensation,

terms, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Title VII also

prohibits retaliating against an employee “because [s]he has opposed any practice

made an unlawful employment practice by [Title VII], or because [s]he has made a

charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under [Title VII].” Id. § 2000e–3(a).

       Ms. Armour referenced race discrimination and retaliation in her complaint

only by checking boxes in an employment-discrimination complaint form. Moreover,

she did not allege any facts showing that Universal retaliated against her for engaging

in a protected activity under Title VII. We agree with the district court that

Ms. Armour’s allegations of discrimination and retaliation were entirely conclusory.

See Khalik, 671 F.3d at 1193 (holding allegation that the plaintiff was “targeted

because of her race,” without more, was conclusory). Striking her conclusory

                                            4
allegations, Ms. Armour’s complaint alleged only the following facts: (1) she is

African American; (2) she suffered a workplace injury; and (3) Universal failed to

acknowledge or compensate her for that injury and “switched companies” before

doing so. Her complaint provided nothing more than speculation linking Universal’s

alleged conduct with a discriminatory or retaliatory motive. See id. at 1194.

      Ms. Armour’s allegations failed to state a plausible claim under Title VII.

“Dismissal of a pro se complaint for failure to state a claim is proper only where it is

obvious that the plaintiff cannot prevail on the facts [s]he has alleged and it would be

futile to give [her] an opportunity to amend.” Kay, 500 F.3d at 1217 (internal

quotation marks omitted). Although the district court dismissed Ms. Armour’s

complaint without considering whether amendment would be futile, she does not

argue that, given leave to amend, she could add non-conclusory allegations

supporting her race-discrimination and retaliation claims. Consequently, we affirm

the district court’s dismissal of her complaint.


                                            Entered for the Court


                                            Carolyn B. McHugh
                                            Circuit Judge




                                            5